The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 16-26 are pending in the claim Set filed 10/04/2021.
Claim 16 has been amended to incorporate the limitation of claim 27; herein claim 27 is canceled.
Claims 1-15 and 27 are canceled.
Applicants elected without traverse Group VI: claim 16, in the reply filed on 1/20/21. Applicants elected species follows: ophthalmic disorder that is non-prolifererative diabetic retinopathy (NPDR), of which Applicants state read on claims 16, 17 and 20-26. 
Claims 18 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Herein, claims 16, 17 and 20-26 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 5/27/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 16, 17 and 20-26 under 35 U.S.C. 103(a) as being unpatentable over Hahn (a) et al (USP 8796335, Pub. Date Aug. 5, 2014; cited in IDS filed 5/28/2020) [Hahn (a)] and Hahn (b) (US 20130079412) [Hahn (b)] in view of Theeuwes et al (USP 4111202) [Theeuwes], Kaushal et al (An Update on Osmotic Drug Delivery Patents, Pharmaceutical Technology, 2003, 13(1), p.38-97; cited in IDS filed 8/26/2019) [Kaushal] and Benke et al (US 20070026065) [Benke] is maintained.
Regarding claims 16, 17 and 20-26,
Hahn (a) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoate of the formula (II) (See compound 22, col.155), wherein Hahn teaches preferably the sodium salt thereof (col.4, lns.18-21), wherein administration forms for oral administration are those which work according to the prior art, such as, the compound is released in a modified manner (col.38, lns.38-41). 
Hahn (b) teaches (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropylpropanoic acid ([0703], Example 23 on page 78) and salts thereof [0031]. Hahn (b) teaches a method of treatment of diabetic retinopathy [0217] using this compound, which would make obvious to those skilled in the art that this compound can be used to treat non-prolifererative diabetic 

However, Theeuwes, Kaushal and Benke, as a whole, cure the deficiencies. 
Theeuwes teaches an osmotic system for the controlled and delivery of agent over time (Title). Theeuwes teaches an osmotic system for delivering a beneficial agent. The system comprises a wall surrounding an agent compartment (i.e., shell and core) and an osmagent compartment separated by a film and has a passageway (i.e., at least one orifice) through the wall for delivering agent from its compartment. The wall is formed of a material permeable to the passage of an external fluid and impermeable to the passage of agent and osmagent. The film is formed of a material impermeable to the passage of agent and osmagent and movable from an original to an expanded state. The agent compartment contains an agent that is soluble in the fluid and exhibits an osmotic pressure gradient across the wall against the fluid or the compartment contains an agent that has limited solubility in the fluid and exhibits a limited osmotic pressure gradient across the wall against fluid. The osmagent compartment 
Kaushal teaches many advantages of osmotic drug delivery that includes (i) delivery rate of zero-order (which is most desirable); (ii) delivery may be delayed or pulsed; (iii) drug release is independent of gastric pH and hydrodynanlic conditions; and/or, (iv) higher release rates are possible with osmotic systems (p.38, middle and right columns, See Advantages of osmotic systems). Kaushal teaches polyethylene glycol (PEG) is used in the system (left column, bottom of the page).
Benke teaches osmotic release systems [0059], wherein cores, for example capsules or tablets, preferably tablets, are enveloped by a semipermeable membrane which has at least one orifice. The water-permeable membrane is impermeable to the components of the core but permits water to enter the system from outside by osmosis. The water which penetrates in then releases, through the osmotic pressure produced, the active ingredient in dissolved or suspended form from the orifice(s) in the membrane. The total active ingredient release and the release rate can substantially be controlled via the thickness and porosity of the semipermeable membrane, the composition of the core and the number and size of the orifice(s) [0060]. Benke teaches that both single-chamber systems (elementary osmotic pump) and two-chamber systems (push-pull systems) are suitable 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sodium salt of (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methyl butanoyl] amino} phenyl)-3-cyclopropyl propanoate as taught by Hahn (a) and Hahn (b), as a whole, in a controlled release manner as provided in an osmotic release system as taught by Theeuwes, Kaushal and Benke, as a whole. One skilled in the art would have been motivated to do so because of the many advantages of using an osmotic release system to deliver a drug, e.g., (3S)-3-(4-chloro-3-{[(2S, 3R)-2-(4-chlorophenyl)-4, 4, 4-trifluoro-3-methylbutanoyl] amino} phenyl)-3-cyclopropyl propanoate, to treat diabetic retinopathy [0217], thereby, making it obvious to one skilled in the art to provide this drug 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole.

Response to Arguments
Applicants argue assuming that a prima facie case was made, the Applicant's experimental results overcome the rejection. An obviousness rejection may be rebutted with a showing that the claimed invention possesses unexpected properties. See MPEP §2145.
Applicants argue that they found that the sodium salt of formula (II) and not the carboxylic acid form of formula (I) is suitable for inclusion in an osmotic release formulation of pharmaceutically acceptable quality when using polyethylene oxide as the hydrophilic swellable polymer. With the carboxylic acid compound of formula (I), melt phenomena were encountered during the preparation process of the osmotic release system, yielding dosage forms with variations in the content of the compound that did not meet the requirements of a pharmaceutical product. The compound of the formula (I) could not be formulated as a pharmaceutically acceptable osmotic release system with polyethylene oxide as a hydrophilic swellable polymer. Applicants argue, surprisingly, by replacing the compound of formula (I) with the sodium salt of formula (II) it was possible to obtain a pharmaceutically acceptable osmotic release system with polyethylene oxide as the hydrophilic swellable polymer without the above disadvantageous properties. When the sodium salt of formula (II) was used, no melt phenomena or other unfavorable observations were made during the individual process steps. Also, the problem of active ingredient content variations observed with formulations of formula (I) were not observed with formulations of formula (II). The different melting behaviors of the carboxylic acid form of formula (I) and the sodium salt of formula (II) in the presence of polyethylene oxide is apparent from differential scanning calorimetry (DSC) thermograms. A trituration with equal amounts of the carboxylic acid compound of formula (I) and polyethylene oxide showed no melting peak associated with the compound of formula (I) and broadening of the melting peak of polyethylene oxide into a temperature range reached during the preparation of the osmotic release system. This is consistent with the melting phenomena observed during the preparation of the osmotic release system with the compound of formula (I). 
Applicants argue, in contrast, a trituration of equal amounts of the sodium salt compound of the formula (II) and polyethylene oxide showed melting peaks for both polyethylene oxide and the compound of formula (II). The trituration does not alter the melting temperatures of polyethylene oxide and the compound of formula (II) into a range that is reached during the preparation of the osmotic release system such that melting phenomena are not observed during the preparation of the osmotic release formulation with the sodium salt compound of formula (II). Further, Applicants argue that the Office is applying unacceptable hindsight in its obviousness rejection.


In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289,296 (CCPA 1980). 
	In the instant case, the unexpected results are not commensurate in scope with what is instantly claimed, because the scope of Instant Claim 16 in the Claim Set filed 10/04/2021 encompasses a method for the treatment and/or prevention of ophthalmic disorders, in humans and animals comprising administering to a human or animal in need thereof an effective amount of an osmotic release system, wherein the osmotic release system comprises a core and a shell, where the shell consists of a water permeable material impermeable for the components of the core and has at least one orifice, and where the core comprises 

Regarding allegations of hindsight, Applicants argue that the examiner's conclusion of obviousness is based on improper hindsight picking and choosing in the references. However, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA1971). Moreover, the teachings of Hahn (a), Hahn (b), Theeuwes, Kaushal and Benke, as a whole, were known and available to one of ordinary skill in the art before the effective filing date of the claimed invention and to combine these references to provide an a method for the treatment and/or prevention of ophthalmic 

Conclusions
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626